Citation Nr: 0733441	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  03-28 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for bilateral shoulder 
disability.

3.  Entitlement to service connection for arthritis of 
multiple joints, to include as a result of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1961 to March 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March and December 
2002 by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In September 2005, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The case was remanded for 
additional development in December 2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record demonstrates the veteran's 
bilateral knee disability was not a result of any established 
event, injury, or disease during active service nor a result 
of a service-connected disability.

3.  The evidence of record demonstrates the veteran's 
bilateral shoulder disability was not a result of any 
established event, injury, or disease during active service.

4.  The evidence of record demonstrates the veteran's 
arthritis of multiple joints was not a result of any 
established event, injury, or disease during active service, 
to include as a result of exposure to Agent Orange, asbestos, 
or ionizing radiation.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 
(2007).

2.  A bilateral shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

3.  Arthritis of multiple joints was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in September 2001, November2003 and 
April 2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in April 2006.  The notice requirements 
pertinent to the issues addressed in this decision have been 
met and all identified and authorized records relevant to 
these matters have been requested or obtained.  Although the 
veteran asserted his arthritis may have been incurred as a 
result of Agent Orange, asbestos, or radiation exposure, 
there is no probative evidence demonstrating any actual 
exposure to these substances nor that any present disability 
may be related to such exposure.  In fact, the medical 
evidence of record shows his osteoarthritis is more likely 
due to previous trauma, aging, or a genetic predisposition.  
In a June 2007 statement he reported he had no other evidence 
to submit in support of his claims.  It is significant to 
note that Operation Swordfish is not listed as a radiation-
risk activity for VA compensation purposes and that arthritis 
is not a presumptive service connection disease associated 
with herbicide or radiation exposure.  See 38 C.F.R. § 3.309 
(2007).  Further attempts to obtain additional evidence would 
be futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 
(Sept. 7, 2006) (noting the revision was required to 
implement the Court's decision in Allen, 7 Vet. App. 439).  

Service connection can be granted for certain diseases, 
including arthritis, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  
Service connection may also be established for certain 
diseases, but not including arthritis, associated with 
herbicide agent exposure in service or manifest in a 
radiation-exposed veteran.  These presumptions are rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Arthritis is not recognized as a radiogenic disease 
for VA compensation purposes.  See 38 C.F.R. 
§ 3.311(a)(2007).  

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Under 
the authority granted by the Agent Orange Act of 1991 and the 
Veterans Education and Benefits Expansion Act of 2001, VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not applicable unless a specific disease 
is enumerated by regulation.  See 61 Fed. Reg. 41,442 (1996); 
64 Fed. Reg. 59,232, 59,236-37 (1999); 68 Fed. Reg. 27,630 
(2003).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

In this case, service medical records show the veteran 
sustained injuries in a March 1964 motorcycle accident 
including a spiral fracture to the right fibula and tear of 
the right ankle deltoid ligament.  He was returned to duty 
under treatment a month later, and to full duty in July 1964.  
He subsequently underwent removal of a fixation device in the 
right fibula in September 1965.  His March 1966 separation 
examination revealed normal clinical evaluations of the 
musculoskeletal system and upper and lower extremities.  
Records show he served on the USS Richard B. Anderson from 
1962 to 1983.  He was awarded the Armed Forces Expeditionary 
Medal for service in Vietnam.  Service medical and personnel 
records do not include report of any radiation exposure 
monitoring or participation in any radiation risk activity.

In statements and personal hearing testimony in support of 
his claims the veteran asserted his bilateral knee disorders 
were incurred as a result of a fall down a ladder in the 
summer of 1963.  He also claimed his shoulder and other joint 
problems were incurred during his March 1964 motorcycle 
accident and, alternatively, that he had arthritis as a 
result of exposure to Agent Orange, asbestos, or radiation.  
He asserted he was exposed to Agent Orange on ship off the 
coast of Vietnam and that he was exposed to asbestos when the 
boiler on his ship blew up.  He stated he had been exposed to 
radiation as a participant in Operation Swordfish aboard the 
USS Richard B. Anderson.  A former co-worker, G.S.J., 
provided a statement in support the claims describing 
problems the veteran had with his knees including in the 
summer of 1994.

VA examination in January 2001 included a diagnosis of 
bilateral patellofemoral syndrome.  It was noted there was no 
evidence of inflammatory arthritis.  A November 2002 VA 
examination report noted X-rays of the knees showed early 
degenerative joint disease.  

Private medical records include December 2002 notes of an 
orthopedic surgeon that revealed severe glenohumeral 
arthritis and moderate arthritis to the left knee and to a 
lesser degree to the right knee.    A January 2003 report 
shows the veteran provided a detailed narrative statement 
describing his March 1964 motorcycle accident and subsequent 
medical treatment to his chiropractor, R.C.G., D.C.  In 
July2003, the chiropractor noted the veteran had presented 
with complaints including left shoulder and bilateral knee 
pain.  He noted that medical literature included studies 
finding that osteoarthritis was commonly caused by previous 
trauma or injury and opined that based upon the veteran's 
medical history and the current clinical information his 
motor cycle accident was "the probable cause of the symptoms 
and conditions from which he now suffers."  

In a March 2006 statement Dr. R.C.G. reiterated the veteran's 
history of traumatic right lower extremity injury and noted 
that he stated he had been exposed to radiation during 
service.  It was noted that a 2004 study by the Radiation 
Effects Research Foundation demonstrated a correlation 
between radiation and arthritis.  A copy of this study and 
copies of articles addressing traumatic arthritis and 
osteoarthritis were provided.  It was the opinion of Dr. 
R.C.G., in essence, that the veteran's "arthritic 
condition" could be attributed to either his previous trauma 
or radiation exposure or a combination of these factors.  

A review of the 2004 study by the Radiation Effects Research 
Foundation shows the authors noted increased findings of 
arthritis in the study participants in Nagasaki, but provided 
no conclusions indicative of a medical relationship between 
rheumatoid arthritis or osteoarthritis and radiation 
exposure.  The other provided articles included statements 
indicating that traumatic arthritis may be caused by a single 
episode of trauma to the synovial membrane or by repeated 
injuries.

On VA examination in April 2007 the veteran reported that 
after service he had worked in the telecommunication industry 
as a hardware maintenance and repair technician and as a 
deputy sheriff.  He stated he had retired from a supervisory 
position in the telecommunications industry approximately 
seven years earlier.  The examiner noted the claims file was 
reviewed and provided a summary of the service medical 
reports associated with the veteran's motorcycle accident 
injuries.  It was also noted that the veteran denied having 
received any previous diagnosis of rheumatoid arthritis.  The 
diagnoses included bilateral shoulder degenerative joint 
disease and bilateral knee patellofemoral degenerative joint 
disease.  X-rays revealed only minimal tiny osteophytes 
projecting from the posterior aspect of each patella.  There 
was evidence of severe glenohumeral joint degenerative 
changes and evidence of a remote fracture of the distal left 
fibula.  X-rays of the right ankle revealed mild 
irregularities to the distal fibula and tibia suggestive of 
prior trauma.  

The examiner stated that based upon the present examination 
findings, imaging and laboratory reports, and review of the 
claims file it was less than likely the veteran's knee and 
shoulder degenerative joint disease was related to military 
service or that his shoulder, knee, hand, wrist, lumbar 
spine, and left ankle disorders were related to the 
March 1964 motorcycle accident.  It was also noted that it 
was less than likely his bilateral knee disorder was either 
caused or aggravated by his service-connected right ankle 
disorder.  

As rationale for the provided opinions, the examiner stated 
it was more likely the veteran's multiple arthritic 
conditions, other than his bilateral ankle degenerative joint 
disease, were related to chronic degenerative changes due to 
aging, musculoskeletal deconditioning from physical 
inactivity, and a genetic predisposition for osteoarthritis.  
It was further noted, in essence, that serum arthritis 
studies were more consistent with findings of osteoarthritis 
rather than rheumatoid arthritis and that a review of the 
orthopedic literature revealed no credible peer-reviewed 
studies supportive of the contention that post-traumatic 
degenerative changes in one joint may induce degenerative 
changes in another joint.  Although the examiner in items two 
and three of his rationale appeared to have erroneously 
referred to the left lower extremity as having been involved 
in the accident during service, overall his statements 
indicate that there was no evidence in the service medical 
records for evaluation or treatment for any orthopedic 
disorder other than to the service-connected right lower 
extremity disability and that there was evidence of a 
previous left fibula fracture without indication of the date 
and circumstances of that injury.  

Based upon the evidence of record, the Board finds the 
veteran's bilateral knee and shoulder disabilities were not 
present during active service and were not incurred as a 
result of any established event, injury, or disease during 
active service nor a result of a service-connected 
disability.  The Board also finds that the veteran's 
arthritis of multiple joints was not a result of any 
established event, injury, or disease during active service 
to include as a result of exposure to Agent Orange, asbestos, 
or ionizing radiation.  The April 2007 VA examiner's opinions 
are persuasive as to etiology.  The provided opinions are 
shown to have been based upon a thorough examination of the 
veteran and review of all available evidence.  There is no 
evidence of a rheumatoid or systemic arthritis disability and 
the examiner found the veteran's degenerative joint disease 
in the identified joints at issue were more likely due to 
aging, unrelated previous trauma, musculoskeletal 
deconditioning from physical inactivity, or a genetic 
predisposition for osteoarthritis.

The Board finds the opinions of the veteran's private 
chiropractor Dr. R.C.G. relating an "arthritic condition" 
to the 1964 motorcycle accident and to reported radiation 
exposure to be of little probative weight.  The provided 
opinions are too vague as to the specific joints considered 
to have been affected as a result of the service-related 
trauma, are not consistent with the findings of the veteran's 
separation examination, and are not supported by the medical 
literature referenced as to a relationship between arthritis 
and radiation exposure.  It is also significant to note that 
recent VA records show the veteran had sustained a left 
fibula fracture that was not shown to have occurred during 
service and was not addressed in any report of medical 
history.  The Board also finds these private medical opinions 
were not based upon a fully informed history as to the 
veteran's previous joint trauma.  

While the veteran may believe that his bilateral knee 
disability, bilateral shoulder disability, and arthritis of 
multiple joints were incurred as a result of active service, 
he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the claims for entitlement to service 
connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.


ORDER

Entitlement to service connection for bilateral knee 
disability is denied.

Entitlement to service connection for bilateral shoulder 
disability is denied.

Entitlement to service connection for arthritis of multiple 
joints is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


